Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                         07/11/2019 Page
                                                                    Page11of
                                                                           of57
                                                                              28
                                                                                                                   w - - -·


AO 440 (Rev. 06112) Summons in a Civil Action


                                      UNITED STATES(DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Alliance Health Partners, LLC
                                   d/b/a Merit Health Batesville
                                   303 Medical Center Drive
                                   Batesville, Mississippi 38606




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you recei:ved it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United .States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer .or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen Ll.:.P
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:        Jun 18, 2019                                                                         s/ Doris Jones

                                                                                      Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 2 of 28
Case
Case1:18-cv-20394-RNS
      1:18-cv-20394-RNS Document
                        Document121
                                 98 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket06/18/2019
                                                          07/11/2019 Page
                                                                      Page23ofof57
                                                                                 28                                                       r
   r-           '''                                                  . -:::r-                                              ..._VI   C..




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Amory HMA LLC
                                   d/b/a Merit Health Gilmore Memorial
                                   1105 Earl Frye Boulevard
                                   Amory, Mississippi 38821




          A lawsuit has been filed against you.
                                                                                               r
         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:      Jun 18, 2019                                                                            s/ Doris Jones
        -------------------                                                           Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 4 of 28
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 5 of 28
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 6 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                         07/11/2019 Page
                                                                    Page97of
                                                                           of57
                                                                              28
     \.

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Clarksdale HMA LLC
                                   d/b/a Merit Health Northwest Mississippi
                                   1970 Hospital Drive
                                   Clarksdale, Mississippi 38614


                                                                                                                 /



          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
             Jun 18, 2019                                                                         s/ Doris Jones
        -------------------
                                                                                      Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 8 of 28
Case 1:18-cv-20394-RNS Document 121
                                98 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket06/18/2019
                                                           07/11/2019 Page
                                                                       Page14
                                                                            9 of 28
                                                                                 57
                                                                                                                    --v- -   -· -


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Dyersburg Hospital Company LLC
                                   d/b/a Tennova Healthcare-Dyersburg Regional
                                   400 E Tickle Street,
                                   Dyersburg, Tennessee 38024




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein                               ·
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


        Jun
Date: _ _ __18,_2019
                _ _ _ __
                                                                                                   s/ Doris Jones

                                                                                       Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 10 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page18
                                                                        11of
                                                                          of57
                                                                             28
     Ccl.. -... .:

AO 440 (Rev. 06112) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plai;;tiff(s)                         )
                                                                  )
                                 v.                               )
                                                                         Civil Action No. 18-20394

 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) HMA Fentress County General Hospital LLC
                                   436 Central Avenue W
                                   Jamestown, Tennessee 38556




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

              Jun 18, 2019                                                                        s/ Doris Jones
Dme: ___________________
                                                                                      Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 12 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page19
                                                                        13of
                                                                          of57
                                                                             28

                                                                 -~-

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                    Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                               )
            LEWIS and JOEY NEIMAN                                        )
                                                                         )
                                                                         )
                            Plaintiff(s)
                                                                         )
                                                                         )
                                v.                                               Civil Action No. 18-20394
                                                                         )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                                 )
               LLC; et al.                                               )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Hospital of Morristown LLC d/b/a Lakeway Regional Hospital
                                           726 McFarland Street
                                           Morristown, Tennessee 37814




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                           Phillips & Cohen LLP
                                           Southest Financial Center
                                           200 S. Biscayne Blvd., Suite 2790
                                           Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT


             Jun 18, 2019
Date: ------------------
                                                                                                           s/ Doris Jones

                                                                                              Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 14 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page22
                                                                        15of
                                                                          of57
                                                                             28


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Jackson Tennessee Hospital Company LLC
                                   367 Hospital Boulevard
                                   Jackson, Tennessee 38305




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the atta~hed complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 ,Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
           Jun 18, 2019                                                                            s/ Doris Jones
        -------------------                                                            Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 16 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page27
                                                                        17of
                                                                          of57
                                                                             28
                                                                               -·   , ••,_   T'      . -,   -;-r-.




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)
                                                                  )
                              . v.                                )
                                                                         Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Martin Hospital Company LLC
                                   d/b/a Tennova Healthcare-Volunteer Martin
                                   161 Mount Pelia Road
                                   Martin, Tennessee 38237




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ:
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of·
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

             Jun 18, 2019                                                                                            s/ Doris Jones
Date: -------------------
                                                                                                  Signature of Clerk or Deputy Clerk




                                                                                                                                       J
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 18 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 -- Entered
                                      Entered
                                       ___ _____on
                                                on
                                                 __
                                                    FLSD
                                                    FLSDDocket
                                                         Docket06/18/2019.
                                                               07/11/2019 Page
                                                                 _._
                                                                          Page47
                                                                               19of
                                                                                 of57
                                                                                    28


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                         )
            LEWIS and JOEY NEIMAN                                  )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                           Civil Action No. 18-20394
                                                                   )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC, .                         )
               LLC; et al.                                         )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) The Health Care Authority of The City of Anniston
                                   d/b/a Stringfellow Memorial Hospital
                                   301 E 18th Street
                                   Anniston, Alabama 36207




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:     Jun 18, 2019                                                                               s/ Doris Jones
        -------------------                                                              Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 20 of 28
  Case
   Case1:18-cv-20394-RNS
        1:18-cv-20394-RNS Document
                           Document121
                                    103 Entered
                                         Enteredon
                                                 onFLSD
                                                    FLSDDocket
                                                         Docket07/11/2019
                                                                06/20/2019 Page
                                                                            Page21
                                                                                 2 of 2
                                                                                      28

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District of Florida


    UNITED STATES OF AMERICA ex rel. DEREK                            )
            LEWIS and JOEY NEIMAN                                     )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 18-20394
                                                                      )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                              )
               LLC; et al.                                            )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Van Buren HMA Central Business Office LLC
                                           d/b/a Sparks Medical Center- Van Buren
                                           E Main & South 20th Street
                                           Van Buren, Arkansas 72957




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeffrey W. Dickstein
                                           Phillips & Cohen LLP
                                           Southest Financial Center
                                           200 S. Biscayne Blvd., Suite 2790
                                           Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:        Jun 20, 2019                                                                        s/ Doris Jones

                                                                                                                  erk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 22 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page55
                                                                        23of
                                                                          of57
                                                                             28
  . ,_,\
                       . .' ·::'
                                                                                   .
                                                                                   ...~~-,.-
                                                                                                      I ::--':':("'-----:-.1 4   >,_
                                                                                                     .~          ---------'.,--~-:...:::::~


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                 for the
                                                 Southern District of Florida


       UNITED STATES OF AMERICA ex rei. DEREK                      )
               LEWIS and JOEY NEIMAN                               )
                                                                   )
                                                                   )
                               Plaintiff(s)                        )
                                                                   )
                                   v.                                      Civil Action No. 18-20394
                                                                   )
   COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                         )
                 LLC; et al.                                       )
                                                                   )
                                                                   )
                             Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address) White County Medical Center
                                    d/b/a Unity Health Harris Medical Center
                                    1205 Mclain Street
                                    Newport, Arkansas 72112




           A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
  are the United States or a United States agency, or an officer or/employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
_ the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are: Jeffrey W. Dickstein
                                   Phillips & Cohen LLP
                                   Southest Financial Center
                                   200 S. Biscayne Blvd., Suite 2790
                                   Miami, FL 33131


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


 Date:        Jun 18, 2019                                                                                    s/ Doris Jones
           --~---------------
                                                                                               Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 24 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page56
                                                                        25of
                                                                          of57
                                                                             28
                                                ~,   ~·
                                                          ....                        _-   _....,V.'-V'I. VVI..l.:• IL.\J..a..-   •   -·-··




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                             )
            LEWIS and JOEY NEIMAN                                      )
                                                                       )
                                                                       )
                            Plaintiff(s)
                                                                       )
                                                                       )
                                v.                                            Civil Action No. 18-20394
                                                                       )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                               )
               LLC; et al.                                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Yakima HMA LLC
                                   d/b/a Yakima Regional Medical And Cardiac Center
                                   110 S 9th Avenue
                                   Yakima, Washington 98902




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                      .



                                                                                    CLERK OF COURT


Date:     Jun 18, 2019                                                                                          s/ Doris Jones
        -------------------                                                                    Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 26 of 28
Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document121
                                98 Entered
                                   Enteredon
                                           onFLSD
                                             FLSDDocket
                                                  Docket06/18/2019
                                                        07/11/2019 Page
                                                                   Page57
                                                                        27of
                                                                          of57
                                                                             28


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                        )
            LEWIS and JOEY NEIMAN                                 )
                                                                  )
                                                                  )
                            Plaintiff(s)
                                                                  )
                                                                  )
                                v.                                       Civil Action No. 18-20394
                                                                  )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                          )
               LLC; et al.                                        )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Yakima HMA LLC
                                   d/b/a Toppenish Community Hospital
                                   502 W 4th Avenue
                                   Toppenish, Washington 98948




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:        Jun 18, 2019                                                                         s/ Doris Jones
        ------------------                                                            Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 121 Entered on FLSD Docket 07/11/2019 Page 28 of 28
